Citation Nr: 9920425	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  91-44 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
post-operative nasal septum deviation.

2.  Entitlement to an increased (compensable) evaluation for 
right ankle scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from October 1954 to 
October 1958.  His DD 214 shows 11 months and 25 days of 
other service, not verified.

This case was previously before the Board and remanded for 
additional development in March 1992, and March 1994.  The 
case has been returned to the Board for further appellate 
consideration.  

In the course of this appeal the veteran moved from 
California to Oregon, back to California, and then to 
Colorado; he has also changed his representative.  The issue 
of entitlement to VA pension benefits was raised during the 
appeal, and this benefit was granted by rating action in 
April 1997. There is no NOD as to the effective date 
assigned, and this issue is not before the Board, inasmuch as 
it raises a separate and distinct claim which has not yet 
been considered.  Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 
1996).

The Board, in the March 1992 remand, requested that the RO 
consider 38 C.F.R. § 3.324, in addition to other development. 
It was pointed out in the March 1994 remand that 38 C.F.R. 
§ 3.324 had not been considered by the RO, and it was 
requested that such a determination be made.  The RO, in 
addition to other determinations in an April 1996 rating 
action, denied a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities, and the 
veteran was so informed in May 1996.  Although the RO 
included the issue of entitlement to a 10 percent evaluation 
based upon multiple, noncompensable, service-connected 
disabilities, in supplemental statements of the case (SSOC) 
in May 1996, and March 1998, the Board cannot find any 
communication from the veteran that can reasonable be 
construed as a notice of disagreement (NOD) in regard to this 
issue, and absent a NOD, and a substantive appeal in this 
regard, this issue is not before the Board at this time.  
38 C.F.R. § 20.200, 20.201, 20.202 (1998).  


The veteran, in a letter to a Congressman, in January 1998, 
raised the issues of service connection for residuals of neck 
injury while in the Army National Guard, and residuals of 
head injury while on active duty in the Navy.  The Board 
notes that service connection was established for residuals 
of head injury in an April 1985 rating action, characterized 
as scar, head laceration, rated noncompensable.  He was 
informed in March 1998 that service connection was denied for 
disability of the cervical spine, in the April 1985 rating 
action, that such action is final, and he was provided 
information concerning the requirements for new and material 
evidence.  No further communications from the veteran in 
regard to these issues can be found in file.

Neither the 38 C.F.R. § 3.324, head injury, nor neck injury 
issues are inextricably intertwined with any issue on appeal, 
and they will not be considered by the Board at this time.

The veteran submitted VA Form 9, dated August 12, 1996, 
noting that attached were medical records for the "VA to 
consider as new issue or material evidence."  The attached 
medical document was an October 26, 1993 neuropsychological 
evaluation.  It is not clear from the record whether the 
veteran was submitting the medical evidence in support of his 
pension claim, or as a separate claim for service connection 
for a psychiatric disorder.  The pension claim was granted in 
April 1997, and the Board suggests that the RO contact the 
veteran to determine whether in fact he is seeking service 
connection for an acquired psychiatric disorder.

The issue of entitlement to an increased (compensable) 
evaluation for post-operative nasal septum deviation is 
addressed in the remand portion of the decision.


FINDING OF FACT

The service-connected right ankle scar is asymptomatic; the 
current right ankle complaints are reflective of residuals of 
the right ankle fracture and injury in December 1989.


CONCLUSION OF LAW

A compensable evaluation for right ankle scar is not 
warranted. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.31, 4.118 Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical repots precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.


Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Scars that are superficial, poorly nourished, with repeated 
ulceration may be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (1998).

Scars that are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118 Diagnostic Code 7804 (1998).  

Other scars are rated on limitation of function of part 
affected. 38 C.F.R. § 4.118 Diagnostic Code 7805 (1998).

Limited motion of the ankle, moderate, warrants a 10 percent 
evaluation.  When the limited motion is marked, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71 Diagnostic Code 5271 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).





Factual Background

Service medical records reveal that in late May 1956, a hatch 
fell on the veteran's right ankle with bruising and an inch 
and a half laceration over the lateral malleolus.  Stitches 
were taken in the wound, and an elastic wrap was applied.  X-
rays were negative.  He was discharged to light duty the 
following day.  There were no complications, and the sutures 
were removed in early June 1956.  

In late July 1956 the veteran complained of soreness in the 
right ankle and hot soaks and shower shoes were prescribed.  
At the end of July he was "[s]till having trouble with the 
past injury of rt. ankle."  X-rays studies of the ankle, and 
ankle soaks were requested.  There was an August 1, 1956 
notation of "check X-ray of ankle," and in late August it 
was noted that he still had intermittent draining sore over 
the right ankle with good circulation.  Ankle Soaks and X-ray 
studies were again requested, with the veteran to return 
daily to be checked, and this was done through September 3, 
1956.  On examination for separation in October 1958, 
clinical evaluation of the feet showed no abnormality.

When examined by VA in March 1985, the veteran reported to 
the examiner that he sustained an abrasion of the right ankle 
in 1956, and was on crutches for several months.  He reported 
tenderness over the scar tissue with periodic pain in his 
right ankle.  Physical examination showed a 4 1/2 inch slightly 
depressed scar, slightly pigmented, just above the lateral 
malleolus.  A 1 3/4 inch scar on the dorsum of the right foot, 
tender to palpation was noted.  The right ankle was about 1/4 
inch bigger than the left ankle, and the medial and lateral 
malleolus was slightly enlarged.  X-ray studies of the right 
ankle showed no evidence of fracture and no definite 
arthritic changes identified.  The pertinent diagnosis was 
injury to right ankle from history, with residual scars and 
enlarged right ankle.

In April 1985 the RO granted service connection for right 
ankle scar, rated noncompensable.

Received in July 1990 were copies of records of private 
medical treatment for the veteran's right ankle, following 
injury in an automobile accident in December 1989.  The 
veteran sustained a small puncture wound over the lateral 
malleolar area, as well as avulsion type fractures involving 
the medial and lateral malleoli.  Dr. Kiplinger, in a letter 
to State Compensation Insurance, December 26, 1989, noted 
that there was significant limitation of motion of the foot 
because of pain.  The veteran was temporarily totally 
disabled for approximately 4 to 5 months.  He continued to 
receive treatment in 1990, and in a May 28, 1990 letter to 
the State Compensation Insurance Fund, it was revealed that 
the veteran still had limitation of motion of the right 
ankle, and complaints of pain and weakness in the right ankle 
and foot.  The fractures had healed completely.

Received in April 1992 were copies of additional records of 
private medical evaluation of the right ankle in 1991.  A 
February 14, 1991 evaluation by Dr. G. Watkins, included past 
medical history, and it was recorded that the veteran 
sustained a "fracture" when a hatch closed on his right 
ankle in 1956.  He received initial medical care only, and 
made "complete recovery six months post injury."  

Physical examination was conducted.  It was noted that it did 
not appear that any apportionment was indicated to any 
previous right ankle problem, and that his present level of 
disability could be related entirely to the industrial motor 
vehicle accident sustained in December 1989.  An April 5, 
1991 evaluation by an orthopedic surgeon, Dr. R. Ballard, for 
the right ankle, found only subjective complaints, with 
normal motion and a normal right ankle joint, with 
undisplaced fracture involving the medial malleolus extending 
into the ankle joint, by X-ray.  It was noted that no 
apportionment was indicated for the right ankle.

In October 1992 the veteran was provided examination to 
include the right ankle.  A background on the veteran, and 
his current symptoms were given.  Examination showed the 
veteran able to stand and walk on his toes.  He could stand 
on his heel, medial foot, and lateral foot bilaterally but 
could not walk on these areas due to pain.  Ankle motions 
were equal bilaterally, and painful on the right.  The right 
ankle was tender medially, and the right heel was tender at 
the Achilles insertion.  

X-ray studies of the right ankle showed minimal degeneration.  
The pertinent diagnosis was history of right ankle injury in 
military and history of fracture in 1989.  The fracture is 
well-healed.  The continued pain in the right ankle is 
diagnosed as chronic synovitis plus very early degenerative 
arthritis.  

Received in April 1993 were copies of service medical records 
submitted by the veteran in support of his claim.  The only 
record not previously referred to in file was a document 
showing that the veteran caught his right ankle in a hatch 
and went to sick bay by stretcher.  The laceration was 
sutured.

The veteran was treated in a VA alcohol rehabilitation 
program in July 1992, and further hospitalized from August 
1992 to April 1993, with multiple diagnoses including 
depression.  Examination showed the right ankle to be larger 
than the left, "primarily bony in swelling."  Psychological 
testing in August 1982 noted that the MMPI (Minnesota 
Multiphasic Personality Inventory) raised some question of 
whether all of his physical complaints were due to the 
physical problems or a chronic adjustment utilizing 
repression, denial, and somatization.  

The veteran was examined by Dr. Kiplinger in May 1994 with 
complaints of right ankle pain.  Reference was made to the 
previous fracture, and injury in service.  there was some 
hyperpigmentation in the area of the lateral aspect of the 
ankle with complaints of pain in that area.  Range of motion 
of the right ankle was 10 degrees of dorsal flexion, 40 
degrees of plantar flexion, 30 degrees of inversion, and 20 
degrees of eversion.  There was no significant laxity of the 
collateral ligaments of the ankle.  X-rays did not reveal any 
deformity of the ankle but small calcification at the distal 
end of the fibula was noted.  No specific treatment was 
presently indicated, and he was to return as needed.

General medical examination, in October 1994 noted serious 
injury of the veteran's lower leg and ankle.  No limitation 
of the lower extremities was shown.  Tenderness and widening 
of the "left" ankle was noted.  The pertinent diagnosis was 
residuals of fractured right ankle.  

Examination of the veteran's scars in November 1994 revealed 
a 1 cm (centimeter) by 2 cm scarred area on the medial aspect 
of the right ankle.  There was no keloid formation, no 
inflammation, no swelling, and no depression involving the 
scar.  Photographs of the scars were requested and are in 
file.  

Examination in November 1994, of the veteran's joints, 
revealed complaints of the right leg getting cold, Achilles 
tendon stiffness, and an aching pain around the right ankle.  
The veteran reported the hatch injury to the right ankle, and 
did not provide any specifics relative to the right ankle 
injury 5 years before.  Slight right lateral ankle swelling 
was found.  There was no gross deformity of the right ankle.  
Range of motion of the right ankle was to 5 degrees of 
eversion, 15 degrees of inversion, plantar flexion to 25 
degrees, and dorsiflexion to 10 degrees, with no appearance 
of pain.  The diagnosis was history of ankle injury while on 
active duty; no significant objective findings at this time.  
It is doubtful if the veteran has any significant impairment 
of activity secondary to the reported right ankle injury.

In February 1998 the veteran was provided an official 
examination by R. Hall, M. D., in regard to the right ankle.  
The veteran reported that he had a great deal of difficulty 
with the ankle, it throbbed all of the time, particularly at 
night, keeping him awake.  It was reported that he was 
limited in his ability to walk over rough ground, or climb a 
ladder because of pain in the ankle.  In addition to pain in 
the ankle, swelling when in a dependent position, was also 
noted, with worse ankle pain when the swelling was bad.  The 
veteran recounted the injury in service, and reported ankle 
pain and discomfort ever since.  The right ankle fracture in 
1989 was also reported, and since the injury the veteran had 
not been able to work.

Physical examination showed no gross deformity of the ankle 
or foot.  Varicosities around the right ankle were noted, as 
was a pigmented area on the outer aspect of the right ankle.  
With the veteran off his feet there were superficial 
varicosities on the dorsal/lateral aspect of both feet.  
Sensation was good in the right foot ankle, and leg.  


Pressure in and around the right ankle revealed some 
tenderness in the area.  No neuroma or nerve damage was 
found.  With the veteran sitting there was no evidence of any 
swelling of the ankle and no evidence of pitting edema..  
Gait was normal and the veteran could walk on heels and toes 
without evidence of gross weakness.  Ankle motion was equal, 
right and left.  Examination did not reveal any evidence of 
healed laceration in the region of the lateral malleolus.  

The veteran indicated that the laceration was slightly 
interior to the lateral malleolus but none was apparent at 
the present time.  There were 2 pigmented areas in the skin 
which discolored the tissue and the examiner speculated that 
could be the reason no scar was found.  There were several 
fine linear scars, with one overlying the distal third of the 
medical border of the tibia and a second overlying the medial 
aspect just above the ankle joint.  The veteran reported that 
these were residuals of the crushing injury in 1956.  X-ray 
studies of the right ankle were essentially negative for any 
significant bone or joint pathological changes, such as 
recent fractures or arthritis.  

The examination diagnoses were chronic pain syndrome of the 
right ankle secondary to a crushing injury received in 1956, 
and varicosities of the right lower extremity.  The examiner 
noted review of the veteran's VA chart including the May 29, 
1956 record, and May 11, 1994 examination, and opined that 
the veteran's condition was about the same now as when last 
examined in 1994.  He believed that most of the veteran's 
symptoms were related to the varicosities and this would also 
explain the pigmented area overlying the lateral malleolus 
area.  It was also opined that there was no evidence of any 
synovitis of the ankle at the present time, nor was there any 
evidence of arthritic changes in the ankle.  

The record shows that the veteran has, on several occasions, 
submitted copies of his service medical records showing the 
original right ankle injury in service.


Analysis

Initially, the Board finds that the veteran's claim for an 
increased (compensable) evaluation for his right ankle scar 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right ankle scar (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased (compensable) evaluation for that disability 
is well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the previous 
remands of the case to the RO for further development and 
adjudicative action, VA has met its duty to assist.  Godwin 
v. Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 
Vet. App. 519 (1991).

The right ankle disability was originally rated on the basis 
of the scar, as it was the primary objective manifestation of 
the hatch accident in 1956.  The scar was reported in 1956 to 
be an inch and a half, over the lateral malleolus.  There was 
no objective evidence of bony injury of disability, although 
at times the veteran had reported that the right ankle was 
fractured in 1956.  The record shows that x-ray studies at 
the time did not refect any fracture of the ankle.  After 
September 1956 there were no further reported problems with 
the right ankle in service.  In regard to the veteran's 
frequent references to the original injury in 1956, the Board 
notes that the regulations do not give past medical reports 
precedence over current findings.  

The veteran has neither related any medical treatment for the 
right ankle from 1958 to 1989, nor submitted any medical 
evidence of right ankle problems during that time period.

The record shows that the veteran's current right lower 
extremity problems appear to start with the right ankle 
fracture in 1989, although a scar on the dorsum of the right 
foot was noted in 1985, which had not been shown in service.  
In the course of treatment for the right ankle, following the 
fracture in 1989, even when it was noted that the right ankle 
had sustained a "fracture" in 1956, it was found that the 
veteran had no present level of disability that could not be 
related to the accident sustained in December 1989.  In other 
words, there was no disability associated with the ankle 
injury in 1956, even when it was erroneously reported that 
the right ankle had been fractured in 1956.  From 1989 to 
1991 no right ankle disability, other than that associated 
with the accident in 1989, was found.

VA examinations in 1994 noted the scar over the right ankle, 
with no pain or tenderness, reported.  Some limitation of 
motion and swelling of the ankle, and hyperpigmentation was 
noted, with no other significant objective finding for the 
right ankle.  It was opined that it is doubtful if the 
veteran has any significant impairment of activity secondary 
to the reported right ankle injury.  

When the veteran was examined in 1998 he had more complaints 
about the right ankle than previously reported, indicating 
ankle pain and discomfort since injury in 1956.  This 
complaint was not supported by the evidence of record.  The 
objective finding on examination in 1998 did not include the 
scar, limitation of motion, or limitation of function of the 
right ankle.  

Although the diagnosis was chronic pain syndrome of the right 
ankle secondary to a crushing injury in 1956, and 
varicosities of the right lower extremity, the examiner, 
after review of the May 1956 record, and May 1994 
examination, opined that the veteran's condition was about 
the same now as when he was last examined in 1994.  It was 
also believed that most of the veteran's symptoms were 
related to the varicosities, which would explain the 
pigmented area overlying the lateral malleolus area.  It was 
opined that there was no evidence of any synovitis of the 
ankle at the present time, nor was there any evidence of 
arthritic changes in the ankle.  In other words the examiner 
found no objective right ankle disability related to the 
injury in 1956.  


The veteran has not submitted any medical evidence showing 
that he currently has right ankle disability related to the 
injury in 1956, and the veteran himself is not shown to 
possess the medical expertise to determine the etiology of 
his various medical symptoms or their relationship to 
service, and his claims of medical causation are of limited 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)..  Given the above fundamental facts, the benefit of 
the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.


ORDER

Entitlement to an increased (compensable) evaluation for 
right ankle scar is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board points out that the rating criteria for deviation 
of the nasal septum changed effective October 7, 1996.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus the veteran's nasal 
septum deviation disorder must be evaluated under both the 
old and the new rating criteria to determine which version is 
more favorable to him.

Accordingly, the Board must find that the record remains 
inadequate to resolve the deviated septum issue.  38 C.F.R. 
§ 4.2 (1995).  The case is remanded for actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of disability related to the 
post-operative deviated nasal septum 
would be helpful.

2.  The RO must readjudicate the nasal 
septum disorder under both the old and 
new rating criteria, to determine which 
version is more favorable to the veteran.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case with both the old and new criteria.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

